Citation Nr: 1501415	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-23 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial, compensable rating for bilateral hearing loss, prior to November 5, 2013.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1952 to November 1956.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO, inter alia, granted service connection and assigned an initial 0 percent (noncompensable) rating for bilateral hearing loss, effective November 12, 2010.  In August 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.  
In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional lay evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

Also, in June 2013, the undersigned VLJ, on her own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In February 2014, the Board denied a rating in excess of 10 percent for bilateral hearing loss, from November 5, 2013, and remanded the matter of a compensable rating prior to that date.  In November 2013, the RO increased the Veteran's disability rating to 10 percent, effective November 5, 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appeal  should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  For the period from the November 10. 2010 effective date of the award of service connection to November 5, 2013, audiometric testing revealed no worse than Level VI hearing in the right t ear, and Level II  hearing in the left ear.

3.  While the Veteran has described some functional impairment associated with his bilateral hearing disability, for the period prior to November 5, 2013, the disability was not shown to be so exceptional or unusual as to render the criteria for rating the disability inadequate, and to warrant a higher, extra-schedular rating, and no claim for a total disability rating based on unemployability was raised in connection with the higher rating claim.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral hearing loss, prior to November 5, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction .  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2011 pre-rating letter, furnished in connection with what was then a claim for service connection, provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The February 2011 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After the award of service connection, and the Veteran's disagreement with the rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  However, a June 2012 statement of the case (SOC) set forth the criteria for higher ratings for hearing loss, and a September 2013 notice letter set forth and discussed the criteria of 38 C.F.R. § 3.321 (the timing and form of which suffices for Dingess/Hartman), which was followed by a November 2013 SSOC.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal is the transcript of the June 2013 Board hearing, along with  various written statements provided by the Veteran, by his representative, and by an acquaintance, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this matter, prior to appellate consideration, is required.    

As for the Veteran's June 2013 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the 
undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been substantial compliance with the duties set forth in section 3.103, and that the hearing was legally sufficient.  

Here, during the June 2013 hearing, the undersigned VLJ identified the current issue (the only issue then on appeal).  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the severity of the Veteran's hearing loss, with the Veteran indicating his hearing had worsened since his last VA examination.  See T. at p. 8.  Therefore, not only was  the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the submission of specific evidence was not explicitly suggested, the hearing discussion revealed the need for further development, as directed in the August 2013 remand.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the claim being decided on appeal.  

The Board also finds that the RO has complied with the prior Board remand instructions, to the extent possible, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with ).  In response to the August 2013 Board remand, the AOJ issued a notice letter in September 2013, soliciting additional evidence from the Veteran and informing him of the criteria for an extra-schedular rating.  Later, in response to the February 2014 Board remand, the AOJ attempted to obtain from the Maui VA Clinic treatment records from the Veteran's primary care physician, Dr. B, dated June 2011 or earlier, pertaining to a hearing evaluation.  In March 2014, the AOJ received documentation that such records were unavailable, and the Veteran was informed of such in an August 2014 notice letter.  
In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc.., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

If impaired hearing is service connected in one ear only, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R.      §§ 3.383(a)(3), 4.85(f).

Considering the pertinent evidence in light of the above, the Board finds that the claim for an initial, compensable rating for bilateral hearing loss, prior to November 5, 2013, must be denied.

In July 2011, the Veteran underwent a VA examination to assess the severity of his hearing loss.  The Veteran indicated his hearing affected his daily life by having to ask others to repeat themselves.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 94 percent, bilaterally.   On audiometric testing, pure tone thresholds, in decibels, were as follows:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	20	70	75	90	64
Left	 	10	65	70	75	55

Using Table VI, the results of the Veteran's July 2011 VA audiology examination reveals Level II hearing in the right ear and Level I hearing in the left ear.  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  However, the Board observes that the pure tone thresholds recorded on the July 2011 VA audiological evaluation reflects exceptional hearing impairment in the right ear, as defined by regulation.  See 38 C.F.R. § 4.86.  Using Table VIa, the audiological scores reveal Level V hearing loss, which, per 38 C.F.R. § 4.86 is then elevated to the next higher Roman numeral, VI.  Applying the respective scores of I for the left ear and VI for the right ear to Table VII results in a zero percent rating, as well.

The Veteran's hearing was again tested by VA in October 2012.  The Veteran reported that it was difficult to understand clearly during work meetings, even speakers use a microphone.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 88 percent, bilaterally.   On audiometric testing, pure tone thresholds, in decibels, were as follows:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	20	65	80	90	64
Left	 	10	65	70	75	55

Using Table VI, the results of the Veteran's October 2012 VA audiology examination reveals Level III hearing in the right ear and Level II hearing in the left ear.  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  No exceptional patterns of hearing impairment were shown.  See 38 C.F.R. § 4.86.  

The Board has considered the Veteran's assertions, and those of his friend, expressed in a letter received in June 2013, as to the severity of his hearing loss, and in no way discounts these asserted difficulties or the Veteran's assertions that his bilateral hearing loss should be rated higher.  The Board emphasizes, however, that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point prior to November 5, 2013 was the Veteran's bilateral hearing loss shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board notes that, in his August 2011 Notice of Disagreement and during the hearing, the Veteran described difficulties in his usual occupation as an architect, particularly when he must attend community meetings and when representing clients before the planning commission.  Because of the mechanical nature of deriving ratings for hearing loss, these assertions suggest that the schedular criteria may not be adequate to evaluate the Veteran's bilateral hearing loss disability.

However, even if the Board considers the hearing testimony along with the Veteran's previous assertions, the Board finds that such assertions, alone, do not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment.  There is no evidence whatsoever to suggest, for example, that the Veteran's hearing loss disability has compromised or otherwise adversely impacted  the Veteran's employment.  There also is no evidence of  repeated treatment, much less, repeated hospitalization for the disability, or other evidence of any exceptional or unusual factors associated with the Veteran's hearing loss.

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the Veteran's bilateral hearing loss is appropriately rated as a single disability.  As the appeal does not involve evaluation of multiple disabilities, on these facts, the holding of Johnson is inapposite. 

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, however, as the Veteran has not asserted, and the record does not otherwise indicate, that a TDIU due solely to the service-connected bilateral hearing loss is warranted at time prior to November 5, 2013, such matter need not be addressed in conjunction with the current claim.

For all the foregoing reasons, the Board finds that, an initial, compensable rating for bilateral hearing loss, prior to November 5, 2013, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the Board's determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for bilateral hearing loss, prior to November 5, 2013, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


